                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 ZACHARY LUBIN,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:19-CV-204-RLM-MGG

 JULIE LAWSON,

                         Defendant.

                             OPINION AND ORDER

      Zachary Lubin, a prisoner without a lawyer, filed a complaint alleging he

was denied a food tray at the St. Joseph County Jail on March 17, 2019. The

court must review the merits of a prisoner complaint and dismiss it if the action

is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915A “A document filed pro se is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Lubin alleges he takes medication that must be taken with food. He

alleges he suffered unnecessary pain because he had to take his medication

without food. He doesn’t say who gave him the medication or whether that person

knew he did not have food. Mr. Lubin says he asked a guard for food, but he

doesn’t name that guard. Neither does he say why the guard refused to feed him.

He names only Warden Julie Lawson as a defendant, and alleges she is
responsible for everything. There is no general respondeat superior liability

under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009).

“[P]ublic employees are responsible for their own misdeeds but not for anyone

else’s.” Id. “Only persons who cause or participate in the violations are

responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). Therefore this

complaint doesn’t state a claim against Warden Lawson. Mr. Lubin night be able

to state a claim against either the guard who denied him a meal or the person

who provided him with medication without food, so he may file an amended

complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he does

so, he must describe in greater detail what happened and why he was denied a

meal. He must also describe the injuries he suffered as a result of missing this

meal.

        Finally, the court notes Mr. Lubin filed this complaint on an outdated form.

The court adopted a new Prisoner Complaint form in August 2016. The clerk

distributed this form to all of the prisons and jails in the Northern District of

Indiana. The clerk has repeatedly sent copies of the new form to the St. Joseph

County Jail and ask the law library there to destroy copies of the outdated form

and stop distributing it to inmates. Nevertheless, St. Joseph County Jail inmates

continue to obtain and file the outdated form. It has now been more than two

and a half years the clerk has tried to get the St. Joseph County Jail to store and

distribute the correct form.

        For these reasons, the court:




                                          2
      (1) DIRECTS the clerk to place this cause number on a blank Prisoner

Complaint (INND Rev. 8/16) form and send it to Zachary Lubin;

      (2) GRANTS Zachary Lubin until April 24, 2019, to file an amended

complaint on that form;

      (3) CAUTIONS Zachary Lubin if he does not respond by the deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A because this complaint

does not state a claim; and

      (4) DIRECTS the clerk to send a blank Prisoner Complaint (INND Rev.

8/16) form and a copy of this order to Warden Julie Lawson with a blank

Prisoner Complaint (INND Rev. 8/16) form; and

      (5) ORDERS Warden Julie Lawson to file a notice acknowledging receipt of

this order and that form.

      SO ORDERED on March 25, 2019


                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      3
